DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on September 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,789,881 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
2.	Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose, or render obvious, “a display device comprising: a display panel having a display region and a peripheral region; a light emitting diode at the display region and comprising an end connected to a power supply for applying a first voltage; a pixel circuit at the display region; 10a repair pixel circuit at the peripheral region; a repair line for connecting the repair pixel circuit to an anode of the light emitting diode; and a switching circuit configured to apply a second voltage to the repair line during a power-up of the display device before applying the first voltage to a cathode of the light 15emitting diode” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMEN W BOGALE/Examiner, Art Unit 2628         

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628